          Case 1:19-cv-05997-VEC Document 63 Filed 08/16/21 Page 1 of 18
                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC #:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 8/16/2021
 -------------------------------------------------------------- X
 MICHAEL ROCKMAN,                                               :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :   19-CV-5997 (VEC)
                                                                :
                                                                : OPINION AND ORDER
 USI INSURANCE SERVICES LLC,                                    :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

         Plaintiff Michael Rockman sued USI Insurance Services LLC and a number of other

entities (collectively, “Defendants”) for age-based discrimination pursuant to the Age

Discrimination Employment Act (“ADEA”), 29 U.S.C. § 621, et seq.; the New York State

Human Rights Law (“NYSHRL”), N.Y. Exec. L. § 296 et seq.; and the New York City Human

Rights Law (“NYCHRL”), N.Y.C. Admin. Code § 8-101 et seq. See generally Am. Compl.,

Dkt. 35. Plaintiff also alleged that Defendants failed to pay his commissions in a timely way in

violation of New York Labor Law, §§ 191, 198. Id. Defendant USI Insurance Services LLC

(“USI”) has moved for summary judgment on all claims pursuant to Federal Rule of Civil

Procedure 56. 1 Dkt. 46. For the following reasons, Defendant’s motion is GRANTED.




1
        Plaintiff dismissed its claims against the other entity Defendants, USI Insurance Services National, Inc.,
USI Northeast & Emerson Reid LLC, and Wells Fargo Insurance Services USA Inc. Dkt. 62.
          Case 1:19-cv-05997-VEC Document 63 Filed 08/16/21 Page 2 of 18




                                                     BACKGROUND 2

         Mr. Rockman, now an 82-year-old man, began working at USI, an insurance brokerage

and consulting firm, in 2017, when USI acquired Wells Fargo Insurance Services USA (“Wells

Fargo”), his employer at the time. 3 Def. 56.1 Stmt. ¶¶ 1-4. Mr. Rockman worked part-time at

USI, servicing and advising three clients with which he had a relationship that predated his

employment at Wells Fargo: L3 Technologies, Inc. (“L3”), and two companies that had been

spun-off of L3, Broadcast Sports International, LLC (“BSI”) and FSA, LLC (“FSA”). Id. ¶ 20.

Mr. Rockman did not originate or work on any new accounts during his tenure at USI. Id. ¶¶ 21-

22. Pursuant to the terms of his Employment Agreement, Plaintiff was compensated solely on a

commission basis, against which he received a draw. 4 Id. ¶ 8; Garland Decl., Ex. 4. When USI

acquired Wells Fargo in 2017, Mr. Rockman’s annual draw was set at $252,651. Def. 56.1 Stmt. ¶

45.

         In addition to Mr. Rockman, four other USI employees worked on the L3 account: (i)

Denise Fiore, Senior Vice President and Employee Benefits Practice Leader; (ii) Tom Kelly,

Senior Account Executive; (iii) Joanna Mohindra, Account Executive; and (iv) Paula Lora,


2
          All facts described herein are undisputed unless otherwise stated. The Court will refer to the parties’
submissions as follows: the Declaration of David Garland in support of Defendant’s motion for summary judgment,
Dkt. 49, as “Garland Decl.”; Defendant’s Local Civil Rule 56.1 Statement of Undisputed Facts, Dkt. 51, as “Def.
56.1 Stmt.”; the Declaration of Denise Fiore in support of Defendant’s motion for summary judgment, Dkt. 47, as
“Fiore Decl.”; Plaintiff’s Memorandum of Law in Opposition to Defendant’s Motion, Dkt. 56, as “Pl. Opp.”; and
Plaintiff’s Response to Defendant’s Local Civil Rule 56.1 Statement of Material Facts, Dkt. 57, as “Pl. 56.1 Resp.”
The Court will refer to Mr. Rockman’s deposition, Dkt. 49-1, as “Rockman Dep.”; Amy Mausser’s deposition, Dkt.
49-3, as “Mausser Dep.”; and Denise Fiore’s deposition, Dkt. 49-2, as “Fiore Dep.”
3
         Mr. Rockman’s title at USI is not entirely clear. Mr. Rockman’s Employment Agreement indicates that
Mr. Rockman was employed as a “Producer.” Garland Decl., Ex. 4. Although Mr. Rockman acknowledged that he
signed the Employment Agreement, he testified that he had “[n]ever heard [the word producer] in [his] life until the
employment agreement,” and that he believed his title was “[s]enior vice president responsible for servicing a book
of business.” Rockman Dep. at 52:25-53:06, 103:03-103:5. Mr. Rockman described the producers at USI as “sales
guys,” who “didn’t do what [he] did.” Id. at 109:12-109:18.
4
         USI assumed the terms of Plaintiff’s Employment Agreement with Wells Fargo when USI acquired Wells
Fargo in 2017. Def. 56.1 Stmt. ¶ 5. Section 16 of the Employment Agreement, entitled “Assignment,” allowed
Wells Fargo to assign the Agreement to USI without Mr. Rockman’s approval. Id. n.3.

                                                          2
         Case 1:19-cv-05997-VEC Document 63 Filed 08/16/21 Page 3 of 18




Junior Account Manager. Id. ¶ 26. Unlike Mr. Rockman, they were all full-time, salaried

employees. Id. ¶¶ 78, 80.

       On July 1, 2018, L3 notified USI that it was terminating their business relationship. Id. ¶

41. USI continued to work with L3 over the subsequent months to achieve an orderly wind

down of the account. Id. ¶¶ 42-43. The L3 account was formally transferred to L3’s new

insurance broker on August 31, 2018. Id. ¶ 43. The L3 account had been projected to generate

approximately $3 million in revenue for USI in 2018. Id. ¶ 39. In contrast, the BSI and FSA

accounts were projected collectively to generate revenue of approximately $150,000 in 2018. Id.

¶ 40; Pl. 56.1 Resp. ¶ 110.

       Following the loss of the L3 account, and the significant revenue it generated, Mr.

Rockman’s annual draw decreased from $252,651 to $5,000. Def. 56.1 Stmt. ¶ 48. On August

28, 2018, USI’s Chief Financial Officer for the Northeast Region confirmed to Amy Mausser,

USI’s Chief Human Resources Officer for the Northeast Region, that the loss of the L3 account

meant “Rockman’s draw will essentially disappear.” Id. ¶ 49. On September 7, 2018, Ms.

Mausser met with Ms. Fiore, Mr. Rockman’s supervisor, and they concluded that there was not

enough work to keep Mr. Rockman employed in light of the loss of the L3 account. Fiore Dep.

at 64:08-65:08, 66:11-66:19; Mausser Dep. at 17:14-17:19, 55:13-56:02. Although USI

considered transitioning Mr. Rockman into a salaried role as an account executive, Ms. Fiore and

Ms. Mausser ultimately concluded that he lacked the skills and experience required for that

position. Fiore Decl. ¶ 9; Mausser Dep. at 37:21-38:10, 39:20-40:07, 128:11-128:21, 134:11-

134:18. Ms. Fiore and Ms. Mausser also discussed assigning Mr. Rockman a new book of

business but concluded that doing so would be incompatible with USI’s business model, which is

premised on producers originating their own client accounts. Fiore Dep. at 147:19-150:06;

Mausser Dep. at 24:21-24:25, 36:25-37:12.

                                                 3
         Case 1:19-cv-05997-VEC Document 63 Filed 08/16/21 Page 4 of 18




       On September 11, 2018, Ms. Fiore met with Mr. Rockman to discuss his employment

status. Rockman Dep. 122:09-123:16. Mr. Rockman could not identify an available alternative

role for himself at USI but expressed interest in continuing his employment and suggested that

USI could create a role for him to serve as a mentor to younger employees. Id. at 123:20-123:25,

125:13-125:16, 139:05-139:11; Fiore Decl. ¶ 10, Ex. 1.

       On September 20, 2018, Ms. Fiore informed Mr. Rockman that USI was unable to find

an alternative position for him and that the company could not sustain his high level of

compensation in light of the loss of the L3 account. Fiore Decl. ¶ 11. On September 21, 2018,

Ms. Mausser sent Mr. Rockman a formal termination letter. Garland Decl., Ex. 11. The letter

provided that Mr. Rockman’s employment would terminate on October 5, 2018 and reiterated

that his termination was “due to the loss of L3” and the resulting lack of “revenue to support

[his] employment.” Id. Mr. Rockman was 80 years old at the time of his termination. Pl. 56.1

Resp. ¶ 99.

       Pursuant to Section 3.4 of Mr. Rockman’s Employment Agreement, entitled

“Commissions Upon Termination,” Mr. Rockman was entitled to receive only commissions

earned by him and received by USI prior to his termination. Garland Decl., Ex. 4. Nevertheless,

USI offered to pay Mr. Rockman all of his earned L3 commissions, even if they were received

by USI after his termination date. Id., Ex. 11. USI received the balance of the delayed

commission payments from L3 in early 2019, and Mr. Rockman received his final L3

commission payment totaling $19,209.30 on May 3, 2019. Def. 56.1 Stmt. ¶¶ 89, 97.

       On June 26, 2019, Plaintiff initiated this action, alleging age-based discrimination in

violation of the ADEA, NYSHRL, and NYCHRL. See Am. Compl. ¶¶ 27-44. Plaintiff also

alleges that USI failed to pay timely his final commission in violation of New York Labor Law.

Id. at ¶¶ 45-47.

                                                 4
         Case 1:19-cv-05997-VEC Document 63 Filed 08/16/21 Page 5 of 18




                                          DISCUSSION

       Summary judgment is appropriate when “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). “Where the record

taken as a whole could not lead a rational trier of fact to find for the nonmoving party, there is no

‘genuine issue for trial.’” Scott v. Harris, 550 U.S. 372, 380 (2007) (quoting Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986)). To defeat summary judgment,

the nonmoving party must come forward with “specific facts showing that there is a genuine

issue for trial.” Sista v. CDC Ixis N. Am., Inc., 445 F.3d 161, 169 (2d Cir. 2006) (quoting Fed. R.

Civ. P. 56(e)). A party may not “rely on mere conclusory allegations nor speculation, but instead

must offer some hard evidence showing that [his] version of the events is not wholly

fanciful.” D’Amico v. City of New York, 132 F.3d 145, 149 (2d Cir. 1998). Summary judgment

cannot be defeated by the presentation of “but a ‘scintilla of evidence’ supporting [plaintiff’s]

claim.” Fincher v. Depository Tr. & Clearing Corp., 604 F.3d 712, 726 (2d Cir.

2010) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)).

       On a motion for summary judgment, courts “construe the facts in the light most favorable

to the non-moving party and [] resolve all ambiguities and draw all reasonable inferences against

the movant.” Delaney v. Bank of Am. Corp., 766 F.3d 163, 167 (2d Cir. 2014) (per curiam)

(internal citation and quotation marks omitted). A district court is not, however, under any

“obligation to engage in an exhaustive search of the record” when considering a motion for

summary judgment. Jones v. Goord, 435 F. Supp. 2d 221, 259 (S.D.N.Y. 2006) (citing Amnesty

Am. v. Town of W. Hartford, 288 F.3d 467, 470–71 (2d Cir. 2002)).




                                                  5
          Case 1:19-cv-05997-VEC Document 63 Filed 08/16/21 Page 6 of 18




    I.       Age-Based Discrimination Claims

         Age-based discrimination claims brought pursuant to the ADEA and NYSHRL are

analyzed using the familiar three-step burden-shifting framework set forth in McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 802-03 (1973). Gorzynski v. Jet Blue Airways Corp., 596

F.3d 93, 105-06 (2d Cir. 2010). Under the McDonnell Douglas framework, the plaintiff bears

the initial burden of establishing a prima facie case of discrimination. 411 U.S. at 802. If the

plaintiff meets that burden, the burden shifts to the defendant to proffer a legitimate non-

discriminatory reason for the challenged action. Id. The final and ultimate burden is on the

plaintiff to establish that the defendant’s proffered reason is pretextual and that his age was the

“but-for” cause of the employer’s action. Gorzynski, 596 F.3d at 106 (citing Gross v. Fin. Servs.,

Inc., 557 U.S. 167, 177-78 (2009)); Chapotkat v. Cty. of Rockland, 605 F. App’x 24, 25–26 (2d

Cir. 2015). 5

         A. Plaintiff Has Failed to Establish a Prima Facie Case of Age Discrimination

         To establish a prima facie case of age discrimination, a plaintiff must show: (1) that he

was within the protected age group, (2) that he was qualified for the position, (3) that he

experienced an adverse employment action, and (4) that such action occurred under

circumstances giving rise to an inference of discrimination. 6 Gorzynski, 596 F.3d at 106. Only

the fourth factor is in dispute in this case.


5
         Under the NYCHRL, a plaintiff need only show that his age was a motivating factor for the employer’s
action. See Teasdale v. New York City Fire Dep’t, FDNY, 574 F. App’x 50, 51 (2d Cir. 2014).

6
          Plaintiff argues that because “[Mr. Rockman] was discharged from his position and sought employment
with [USI] in another position, the test for a prima facie case involving a reduction-in-force seems most applicable
here.” Pl. Opp. at 10-11. The Court disagrees. This is not a reduction-in-force case; Plaintiff’s Amended Complaint
alleges that he was the only employee that USI terminated. Am. Compl. ¶ 20 (“Defendant[] did in fact place all
other members of the L3 team with other accounts and continued their employment past Mr. Rockman’s
termination. Defendants refused to do the same for Mr. Rockman because of his age, 80.”). Moreover, Plaintiff has
presented no evidence that USI ever stated or implied that it terminated Mr. Rockman because it was eliminating his
department or reducing its workforce. See Gallo v. Prudential Residential Servs., Ltd. P’ship, 22 F.3d 1219, 1221

                                                          6
          Case 1:19-cv-05997-VEC Document 63 Filed 08/16/21 Page 7 of 18




         An inference of discrimination can arise from circumstances including, but not limited to,

the employer’s criticism of the plaintiff’s performance in degrading terms, the employer’s

invidious comments about others in the plaintiff’s protected group, more favorable treatment of

employees not in the protected group, or the sequence of events leading to the adverse

employment action. Littlejohn v. City of New York, 795 F.3d 297, 312 (2d Cir. 2015); Chambers

v. TRM Copy Ctrs. Corp., 43 F.3d 29, 37 (2d Cir. 1994). Mr. Rockman’s sole argument to

support an inference of discrimination is that, following the loss of the L3 account, USI refused

to consider him for an alternative position within the company despite finding positions for the

younger members on the L3 team. Pl. Opp. at 12-14. This argument is unsupported by any

evidence in the record and is insufficient to raise an inference of age discrimination.

         At the outset, an employer is not required to consider or offer a replacement position for a

terminated employee as long as the employer’s decision not to do so is based on non-

discriminatory reasons. Campbell v. Daytop Vill., Inc., 201 F.3d 430, at *2 (2d Cir. 1999) (“an

employer is not obliged to find another position for an employee who is about to be

terminated.”); Alam v. HSBC Bank USA, N.A., No. 07-CV-3540, 2009 WL 3096293, at *11

(S.D.N.Y. Sept. 28, 2009) (noting that the company’s failure to offer plaintiff one of five

alternative positions was not evidence of discrimination because it had legitimate, non-

discriminatory reasons for its decision). Put differently, USI’s failure to find or create an

alternative position for Mr. Rockman does not, without more, give rise to an inference of age

discrimination. Stanojev v. Ebasco Servs., Inc., 643 F.2d 914, 920 (2d Cir. 1981) (noting that

there was no basis for an inference of discrimination merely because defendant “did not create

another new position for [the plaintiff] in order to continue him on the payroll”); Kalra v. HSBC



(2d Cir. 1994) (applying the reduction-in-force standard because “the reason given by [defendant] for [plaintiff’s]
termination was a reduction-in-force.”).

                                                           7
           Case 1:19-cv-05997-VEC Document 63 Filed 08/16/21 Page 8 of 18




Bank USA, N.A., 567 F. Supp. 2d 385, 400 (E.D.N.Y. 2008) (“Defendant was under no

obligation to provide plaintiff with another position after terminating him for performance and

behavioral issues.”); Faldetta v. Lockheed Martin Corp., No. 98-CV-2614, 2000 WL 1682759, at

*10 (S.D.N.Y. Nov. 9, 2000) (finding that under the ADEA, defendant employer “is not

obligated to find another position for an employee who is about to be terminated, even if he is

qualified for that position”).

         Nevertheless, despite having no obligation to do so, Plaintiff admits that USI did consider

alternative options for him, including assigning Mr. Rockman another book of business or trying

to find him a full-time, salaried position within the Employee Benefits Practice. Def. 56.1 Stmt.

¶¶ 53, 62-65; Fiore Dep. at 74:15-75:14, 76:06-76:17, 78:07-78:13; Mausser Dep. at 24:11-

26:05; Fiore Decl. ¶¶ 8, 10. Plaintiff also concedes that he himself could not identify an existing

position that was suitable for him. Def. 56.1 Stmt. ¶¶ 62-65. Although Mr. Rockman may have

been disappointed that USI decided not to create a new position for him or to offer him an

existing one, his argument that USI refused to consider other options is belied by the

uncontroverted evidence in the record. 7

         Plaintiff’s argument that he was treated less favorably than younger members of the L3

team, namely Mr. Kelly, Ms. Mohindra, and Ms. Lora, is similarly unsupported by evidence in

the record. When a plaintiff relies on evidence that he was treated less favorably than employees

outside of his protected group to raise an inference of discrimination, he must establish that he

was “similarly situated in all material respects” to the comparators. Mandell v. Cty. of Suffolk,

316 F.3d 368, 379 (2d Cir. 2003). In determining whether employees are similarly situated in


7
        Mr. Rockman also argues that USI refused to allow him to “try to acquire new business, though the cost to
Defendant was insignificant.” Pl. Opp. at 10. Plaintiff cites no evidence in the record that supports this claim; Mr.
Rockman himself testified that he did not see his position as “a sales role,” and he never attempted to “get new
business” during his tenure at USI (including after L3 notified USI that it was terminating the relationship); his sole
focus was “on servicing and cross-selling to his existing accounts.” Def. 56.1 Stmt. ¶¶ 21-23.

                                                            8
         Case 1:19-cv-05997-VEC Document 63 Filed 08/16/21 Page 9 of 18




“all material respects,” courts typically consider the employees’ “positions, job responsibilities,

and reporting structures.” Ehrbar v. Forest Hills Hosp., 131 F. Supp. 3d 5, 21-22 (E.D.N.Y.

2015); Shaw v. McHugh, 12-CV-6834, 2015 WL 1400069, at *9 (S.D.N.Y. Mar. 26, 2015)

(“Distinctions in assignment, reporting structure, responsibilities and workplace standards

undercut [plaintiff’s] argument that his comparators are similarly situated.”). Although the

question of whether employees are similarly situated is generally a question of fact for a jury,

“this rule is not absolute and a court can properly grant summary judgment where it is clear that

no reasonable jury could find the similarly situated prong met.” Cine SK8, Inc. v. Town of

Henrietta, 507 F.3d 778, 790–91 (2d Cir. 2007) (internal quotation marks omitted).

       Mr. Rockman has offered no evidence to support his argument that he was similarly

situated to Mr. Kelly, Ms. Mohindra, or Ms. Lora. At the outset, Mr. Rockman admitted that he

worked part-time at USI and was compensated by commissions, while Mr. Kelly, Ms. Mohindra,

and Ms. Lora were all full-time, salaried employees. Def. 56.1 Stmt. ¶¶ 78, 80. Plaintiff further

admitted that the job titles and responsibilities of Mr. Kelly, Ms. Mohindra, and Ms. Lora were

entirely different than his job title and responsibilities. Id. ¶¶ 30-35, 37-38, 84. According to

Plaintiff, Mr. Kelly, who was 59 years old at the time Plaintiff was terminated, worked as a

Senior Account Executive; his responsibilities included day-to-day contact with corporate vice

presidents, employee benefits departments, vendors, and human resources business units. Id. ¶¶

33-34, 81. Similarly, Plaintiff testified that Ms. Mohindra, who was 39 years old at the time

Plaintiff was terminated, worked as an Account Executive and was responsible for preparing

monthly and quarterly financial reporting packages, attending and presenting financials at

meetings with L3, and conducting due diligence for mergers and acquisitions. Id. ¶¶ 35, 82. Mr.

Rockman has offered no evidence to suggest that he performed any of the tasks performed by

Mr. Kelly or Ms. Mohindra or that he had any of the responsibilities of a full-time Account

                                                  9
         Case 1:19-cv-05997-VEC Document 63 Filed 08/16/21 Page 10 of 18




Executive. 8 Plaintiff’s self-serving and conclusory statement that he performed “account

executive duties,” Pl. Opp. at 7, 13, is factually unsupported and insufficient to establish that he

was similarly situated to Mr. Kelly or Ms. Mohindra. 9 Deebs v. Alstrom Transp., Inc., 346 F.

App’x 654, 656 (2d Cir. 2009) (holding that where “the only evidence cited in plaintiff’s brief is

[his] own self-serving testimony … [s]uch evidence is insufficient to defeat summary

judgment.”) (internal quotation marks omitted). Finally, Plaintiff testified that Ms. Lora, who

was 44 years old at the time Plaintiff was terminated, worked in an administrative capacity and

that her administrative skills “were easily transferable to other accounts.” Def. 56.1 Stmt. ¶ 84.

Mr. Rockman has offered no evidence to suggest that he had any administrative responsibilities

or would have had the requisite skills to assume an administrative role.

        In sum, Plaintiff has failed to demonstrate that he was similarly situated to Mr. Kelly, Ms.

Mohindra, or Ms. Lora. Accordingly, any allegations that those three, younger employees were

treated more favorably than he was are insufficient to raise an inference of age-based

discrimination. 10 Faldetta, 2000 WL 1682759, at *10 (holding that plaintiff’s “attempt to


8
        In fact, during his deposition, Mr. Rockman repeatedly differentiated his responsibilities from Mr. Kelly’s.
See Rockman Dep. at 72:15-72:23 (nothing that he had contact with the “insurance companies” while Mr. Kelly
worked with the “business units.”); 73:04-73:11 (“I was more involved in the rating [of the H&W plan]. [Mr. Kelly]
was involved more in the benefit design.”).
9
          The Court notes that even if Mr. Rockman had established that he was similarly situated to Ms. Mohindra,
it is undisputed that Ms. Mohindra resigned in December 2018 after USI determined that it could no longer continue
to employ her in light of the loss of the L3 account. Def. 56.1 Stmt. ¶¶ 82-83. Ms. Mohindra was 39 years old at the
time of Mr. Rockman’s termination and her resignation. Id. ¶ 82.
10
         In his opposition brief, Mr. Rockman states that USI hired “three or four” producers after he was
terminated and speculates that those employees were “no more qualified than [him], and possibly less qualified.” Pl.
Opp. at 12-13. To the extent that Plaintiff is arguing that USI was required to consider him for one of those
producer positions, as noted supra, USI had no obligation to consider Mr. Rockman for any alternative position.
Campbell, 201 F.3d at 430 (“an employer is not obliged to find another position for an employee who is about to be
terminated.”).

         Moreover, to the extent that Mr. Rockman is arguing that he was treated less favorably than those “three or
four” newly hired producers, Plaintiff has presented no evidence concerning the age, background, qualifications, or
book of business of any of those individuals. Accordingly, the Court is entirely unable to determine whether those
individuals were similarly situated to Mr. Rockman in any way. Finally, Mr. Rockman himself rejected the notion

                                                          10
         Case 1:19-cv-05997-VEC Document 63 Filed 08/16/21 Page 11 of 18




compare himself to employees with different functions and titles is misplaced, because these

employees were not similarly situated to [him] and do not provide a basis of comparison upon

which he can now claim age discrimination.”).

         In the absence of any evidence in the record to support an inference of discrimination,

Plaintiff resorts to speculation. Plaintiff asserts, ipse dixit, that USI “had no reason to exclude

[him] from [its] efforts to continue employing the L3 team members other than [his] age,” and

that “the circumstances show that Defendant discharged Plaintiff based on age.” Am. Compl. ¶

19; Pl. Opp. at 12. These assertions are speculative, factually unsupported, and conclusory.

Gonzalez v. Beth Israel Med. Ctr., 262 F. Supp. 2d 342, 353 (S.D.N.Y. 2003) (plaintiff’s

“conclusory and speculative assertions … are not enough to withstand summary judgment.”); Hu

v. UGL Servs. Unicco Operations Co., No. 13-CV-4251, 2014 WL 5042150, at *6 (S.D.N.Y.

Oct. 9, 2014) (“‘[t]he plaintiff’s belief that [he] has been the victim of age discrimination cannot

defeat a motion for summary judgment in the absence of any corroborating evidence.’”)

(citations omitted). Moreover, and most significantly, Plaintiff’s arguments are undermined by

his own testimony. Plaintiff testified that he could not “point the finger at someone and say he

wanted to get rid of me because I was old,” and that he did not understand why he was

terminated. Rockman Dep. at 180:06-180:14.

         In sum, Mr. Rockman has failed to present any evidence that would permit a reasonable

juror to conclude that his termination was motivated by his age. Accordingly Plaintiff has not

established a prima facie case of age discrimination.


that he was a producer; he testified that he had never heard the term producer until it was written in his Employment
Agreement and that the producers at USI “didn’t do what [he] did.” Rockman Dep. at 103:03-103:05, 104:22-
104:23, 105:07-105:11, 109:12-109:18. Accordingly, any argument that Plaintiff was similarly situated to the three
or four producers hired shortly after his termination is directly contradicted by Mr. Rockman’s own testimony.

         In sum, the fact that USI hired three or four individuals as producers after Mr. Rockman was terminated
does not raise an inference of age discrimination.

                                                          11
        Case 1:19-cv-05997-VEC Document 63 Filed 08/16/21 Page 12 of 18




       B. Plaintiff Has Failed to Rebut USI’s Non-Discriminatory Reason for his
          Termination and Cannot Establish that his Age was the But-For Cause of his
          Termination

       Even if Mr. Rockman had established a prima facie case of age discrimination, he has

failed to show that Defendant’s proffered non-discriminatory reason for his termination was

pretextual and that age was the but-for cause of his termination. USI maintains that it terminated

Mr. Rockman solely because of the loss of the L3 account, an indisputably non-discriminatory

reason. See Parcinski v. Outlet Co., 673 F.2d 34, 37 (2d Cir. 1982) (holding that employer had

provided a non-discriminatory reason for its decision to terminate plaintiff-buyer because

“buyers no longer had any duties to perform, and the job of buyer was eliminated, a move

motivated solely by economy.”). In her email attaching Mr. Rockman’s formal termination

letter, Ms. Mausser explained that USI was unable to continue his employment “due to the loss

of L3.” Garland Decl., Ex. 10. Ms. Mausser testified, “Mr. Rockman was let go because of the

loss of L3,” and that if “L3 [were] still a USI client, Mr. Rockman would still be employed.”

Mausser Dep. at 28:15-28:17. Ms. Fiore corroborated Ms. Mausser’s testimony. Ms. Fiore

testified that Mr. Rockman was terminated due to the loss of L3; she explained that in light of the

loss of the account, there “wasn’t any work for him” and, therefore, “no commissions to pay

him.” Fiore Dep. at 65:09-65:14, 167:09-167:11.

       Mr. Rockman has offered no admissible evidence to rebut USI’s non-discriminatory

explanation. Mr. Rockman admitted that his responsibilities dissipated with the loss of the L3

account, and that he did not originate or work on any other accounts during his tenure at USI.

Def. 56.1 Stmt. ¶¶ 20-23, 56, 58; Rockman Dep. at 85:07-86:08. Mr. Rockman also conceded

that his annual draw decreased from $252,651 to $5,000 after the loss of the L3 account. Def.

56.1 Stmt. ¶ 48. Mr. Rockman’s subjective opinion that “it almost certainly would have been

cheaper and more sensible to maintain [his] employment than Mr. Kelly’s, Ms. Lora’s, or Ms.

                                                 12
          Case 1:19-cv-05997-VEC Document 63 Filed 08/16/21 Page 13 of 18




Mohindra’s,” Pl. Opp. at 15, is not only factually unsupported but wholly irrelevant to whether

USI has proffered a legitimate non-discriminatory reason for its decision. See Spiess v. Xerox

Corp., 481 F. App’x 700, 701 (2d Cir. 2012) (noting that “it is not the province of Courts to

second-guess business decisions. What matters is why the employer took [the] action, not

whether it was wise to do so.”); Parcinski, 673 F.2d at 37 (“The Age Discrimination in

Employment Act does not authorize the courts to judge the wisdom of a corporation’s business

decisions.”). 11

         Moreover, Plaintiff has failed to adduce any evidence that his age was a factor in, let

alone the but-for cause of, his termination. There is no evidence in the record that anyone at USI

ever made a comment, let alone a derogatory comment, about Mr. Rockman’s age, 12 and

Plaintiff himself admitted that he cannot definitively say he was terminated “because [he] was

old.” Rockman Dep. at 179:11-180:14. Accordingly, Plaintiff’s unsupported assertion that the

“inescapable conclusion is that Defendant discriminated against Plaintiff on the basis of age,” Pl.

Opp. at 15, is insufficient to defeat summary judgment. See Fried v. LVI Servs., Inc., 500 F.

App’x 39, 41 (2d Cir. 2012) (holding that “the third step of analysis required [plaintiff] to show


11
          Plaintiff’s reliance on Epstein v. Triton Advert., Inc., 123 F. Supp. 2d 745, 749–50 (S.D.N.Y. 2000), is
misplaced. In Epstein, the defendant maintained that it terminated the plaintiff due to the loss of an account and the
resulting inability to support his employment. Id. The court held that while defendant had provided a non-
discriminatory explanation, a reasonable jury could conclude that defendant’s proffered reason was pretextual
because, inter alia, “plaintiff had worked on numerous accounts during his thirty years with [defendant] and was not
exclusively tied to the [lost] account, despite the fact that it was his primary focus at the time of his termination,”
and that, “beyond the [lost] account, plaintiff provided other services and had other responsibilities at [the
company.]” Id. (emphasis added). Here, by contrast, Mr. Rockman admitted that he had not worked on any
accounts other than L3, BSI, and FSA since 1997, and that he had never attempted to acquire new business during
his employment at USI. Def. 56.1 Stmt. ¶¶ 21, 56, 58.
12
         The closest evidence of a reference to Plaintiff’s age is Ms. Fiore’s statement that “Rockman’s historical
knowledge of L3’s business and his twenty-year memory of the account, [] provided the most value to the L3
team… .” Fiore Decl. ¶ 5; Def. 56.1 Stmt. ¶ 29. At the outset, the Court notes that this statement is not, by any
means, an explicit reference to Mr. Rockman’s age; this statement could have been made about anyone who has
been in the workforce for twenty years. Nonetheless, even assuming that Ms. Fiore’s statement was a comment on
Mr. Rockman’s age, the statement is indisputably positive. Put differently, no reasonable juror could conclude that
Ms. Fiore’s statement suggested an age-based animus.


                                                           13
           Case 1:19-cv-05997-VEC Document 63 Filed 08/16/21 Page 14 of 18




more than possible age bias; he was required to adduce sufficient evidence to permit a reasonable

jury to find that ‘but for’ defendants’ age bias, he would not have been terminated”); Schwartz v.

York Coll., No. 06-CV-6754, 2011 WL 3667740, at *7 (E.D.N.Y. Aug. 22, 2011) (granting

summary judgment on ADEA claims where allegations of pretext were “unsupported by

credible, admissible evidence beyond [plaintiff’s] own conjecture, speculation, and opinion.”);

Silva v. Peninsula Hotel, 509 F. Supp. 2d 364, 386 (S.D.N.Y. 2007) (the plaintiff’s “subjective

belief that he was not treated fairly is simply not enough to demonstrate pretext.”).

           In sum, Plaintiff has failed to present admissible evidence to rebut Defendant’s non-

discriminatory explanation and to show that his age was the but-for cause of his termination. 13

Accordingly, Defendant’s motion for summary judgment on Plaintiff’s age discrimination claim

is granted.

     II.      New York Labor Law Claim 14

           Plaintiff’s final claim proves the truth of the expression: no good deed goes unpunished.

Plaintiff alleges that USI “failed to timely pay [him] all earned commissions in accordance with

New York Labor Law Section 191(1)(c), 3.” Am. Compl. ¶ 46. In his deposition, Mr. Rockman

clarified that this claim relates only to the payment of commissions received by USI and paid to




13
         Under the NYCHRL, a plaintiff need only show that age was a “motivating factor” in his termination.
Weiss v. JPMorgan Chase & Co., 06-CV-4402, 2010 WL 114248 (S.D.N.Y. Jan. 13, 2010). Even under this more
forgiving standard, Mr. Rockman has failed to point to any evidence, beyond his own conclusory statements, from
which a reasonable juror could conclude that age was a motivating factor in the decision to terminate him. Twomey
v. Quad/Graphics, Inc., No. 13-CV-1109, 2015 WL 5698002, at *10 (S.D.N.Y. Sept. 28, 2015) (granting summary
judgment on the plaintiff’s age discrimination claim under the NYCHRL where the plaintiff failed to “offer some
proof beyond his own assertions that age was a factor considered by [his employer]”); Rodriguez v. City of New
York, No. 09-CV-1378, 2011 WL 3610751, at *12 (E.D.N.Y. Aug. 16, 2011), aff’d, 484 F. App’x 637 (2d Cir.
2012) (granting defendant’s motion for summary judgment on plaintiff’s NYCHRL age discrimination claim where
the record failed to establish that age was a motivating factor in plaintiff’s termination).

14
          Having dismissed Plaintiff’s sole federal law claim, the Court need not exercise supplemental jurisdiction
over Plaintiff’s state law claims. 28 U.S.C. § 1367(c). Nevertheless, the Court will exercise supplemental
jurisdiction because doing so promotes judicial efficiency, given the current posture of the case.

                                                           14
        Case 1:19-cv-05997-VEC Document 63 Filed 08/16/21 Page 15 of 18




Plaintiff after he was terminated (hereinafter the “May 2019 payment”). Rockman Dep. at

150:05-150:19; see also Pl. Opp. at 16.

       The New York Labor Law governs the frequency with which employers must pay

employees who work on commission. Specifically, Section 191(1)(c) provides, in relevant part:

              A commission salesperson shall be paid the . . . commissions and all other monies
              earned or payable in accordance with the agreed terms of employment, but not
              less frequently than once in each month and not later than the last day of the
              month following the month in which they are earned; provided, however, that if
              monthly or more frequent payment of . . . commissions are substantial, then
              additional compensation earned, including but not limited to extra or incentive
              earnings, bonuses and special payments, may be paid less frequently than once in
              each month, but in no event later than the time provided in the employment
              agreement or compensation plan.

NYLL § 191(1)(c) (emphasis added). When a commissioned salesperson is terminated, the

NYLL requires the employer to pay the employee commissions earned or payable in accordance

with the agreed terms of employment “not later than the regular pay day for the pay period

during which the termination occurred.” NYLL § 191(3). Mr. Rockman argues that USI

violated the NYLL by paying his final commission on May 3, 2019, well beyond the time frame

required by the NYLL. The Court disagrees.

       By its terms, the NYLL only governs the payment of commissions “earned or payable in

accordance with the agreed terms of employment.” NYLL § 191(1)(c). Section 3.4 of Mr.

Rockman’s Employment Agreement expressly provided that Mr. Rockman “shall not be eligible

to earn or receive any commissions received by the Company after [he] is no longer employed”

and that “if [Rockman’s] employment hereunder is terminated for any reason … the Company

shall calculate commission earned by [him] and received by the Company prior to [his]

termination.” Garland Decl., Ex. 4 § 3.4 (emphasis added). Because it is undisputed that the

May 2019 payment constituted commissions received by USI after Mr. Rockman was



                                                15
         Case 1:19-cv-05997-VEC Document 63 Filed 08/16/21 Page 16 of 18




terminated, 15 those commissions were not “earned or payable in accordance with” Mr.

Rockman’s agreed terms of employment. 16 As such, the timeliness vel non of the May 2019

payment is not governed by the NYLL. Dhir v. Carlyle Grp. Emp. Co., No. 16-CV-06378, 2017

WL 4402566, at *10 (S.D.N.Y. Sept. 29, 2017) (dismissing plaintiff’s § 191(1)(c) claim

regarding the timeliness of the payment of an orally-promised bonus because the “alleged oral

bonus promise was not ‘in accordance with the agreed terms’ of Plaintiff’s employment,” which

prohibited oral modifications.).

        Mr. Rockman’s argument that his termination letter, which included USI’s offer to pay

him commissions received after his termination, modified the terms of his Employment

Agreement is nonsensical. Pl. Opp. at 16-17. At the outset, Plaintiff has offered no evidence

that the parties intended the termination letter to modify the terms of Mr. Rockman’s underlying

Employment Agreement. See Dallas Aerospace, Inc. v. CIS Air Corp., 352 F.3d 775, 783 (2d

Cir. 2003) (“fundamental to the establishment of a contract modification is proof of each element

requisite to the formulation of a contract, including mutual assent to its terms.”). To the

contrary, the termination letter, by its express terms and plain meaning, terminated Mr.

Rockman’s employment with USI. Moreover, in an email to Ms. Fiore as USI was finalizing the

termination letter, Ms. Mausser confirmed that USI was not amending Mr. Rockman’s

Employment Agreement to allow for the May 2019 payment. Instead, despite the express terms

of his Employment Agreement, USI had agreed to “make an exception and pay him commissions

on L3 that were earned prior [to his termination], regardless of when they were received.”



15
        The commissions were received from L3 in early 2019. Def. 56.1 Stmt. ¶ 89.
16
          See Giugliano v. FS2 Capital Partners, LLC, No. 14-CV-7240, 2015 WL 5124796, *15 (E.D.N.Y. Sept. 1,
2015) (“It is beyond dispute that the phrase ‘in accordance with the agreed terms of employment’ means that the
parties to an employment agreement may define for themselves the circumstances under which wages [or
commissions] are ‘earned.’”).

                                                       16
           Case 1:19-cv-05997-VEC Document 63 Filed 08/16/21 Page 17 of 18




Garland Decl., Ex. 16 (“[H]is actual agreement says the money has to be earned and received

prior to termination in order to be paid on it. The region is saying we will make an exception

and pay him commissions on L3 that were earned prior, regardless of when they were received

because of the unique situation of this client; but we are not amending the entire agreement to

accomplish that.”).

       Finally, even assuming USI had intended Mr. Rockman’s termination letter to modify the

Employment Agreement, the termination letter would not have accomplished that goal because it

does not comply with Section 3.5 of the Employment Agreement; Section 3.5 sets out the

requirements by which USI can modify the Agreement. Specifically, Section 3.5 of the

Employment Agreement provides that USI may “modify the policies and terms in Section 3 by

giving at least thirty (30) days written notice to [Mr. Rockman],” and that “[Mr. Rockman’s]

continued employment hereunder following any change shall be considered sufficient

consideration for, and acceptance, of such change.” Garland Decl., Ex. 4 (emphasis added).

The termination letter did not give Mr. Rockman “at least thirty (30) days written notice” of the

alleged modification; it merely informed Mr. Rockman of USI’s decision that it would

voluntarily pay him commissions received after his termination. See id., Ex. 11. In addition,

because the letter, by its terms, terminated Mr. Rockman’s employment, Plaintiff did not, and

could not, provide any consideration for the alleged change. Accordingly, the termination letter

did not modify the terms of Mr. Rockman’s Employment Agreement.

       In sum, Defendant’s motion for summary judgment as to Plaintiff’s NYLL claim is

granted.




                                                 17
         Case 1:19-cv-05997-VEC Document 63 Filed 08/16/21 Page 18 of 18




                                         CONCLUSION

        For the foregoing reasons, Defendant’s motion for summary judgment is GRANTED in

its entirety. The Clerk of Court is respectfully directed to terminate all open motions and close

this case.



SO ORDERED.
                                                          ________________________
Date: August 16, 2021                                        VALERIE CAPRONI
      New York, New York                                   United States District Judge




                                                 18
